           Case 2:19-cr-00072-JCM-BNW Document 77
                                               76 Filed 07/22/20
                                                        07/20/20 Page 1 of 3



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     christopher.lin@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00072-JCM-BNW
10                   Plaintiff,                    )
                                                   )   STIPULATION TO CONTINUE THE
11                                                 )   CHANGE OF PLEA DATE
            vs.                                    )   (Fourth Request)
                                                   )
12   TERRY TETSUO TAKIMOTO,                        )
                                                   )
13                   Defendant.                    )
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney; CHRISTOPHER LIN, Assistant United States

17   Attorney, counsel for the United States of America and JOHN GEORGE Jr., Esq., counsel

18   for defendant TAKIMOTO:

19          THAT THE CHANGE OF PLEA CURRENLTY SCHEDULED FOR July 24,

20   2020, at 11:00 a.m. be continued and reset no earlier than 30 days if convenient for the Court.

21          This stipulation is entered into for the following reasons:

22          1.      The defendant is currently detained and prior to his in-person court

23                  appearance, the defendant must undergo a COVID-19 test and certain other

24                  procedures. The defendant, however, has not undergone the proper testing or
     Case 2:19-cr-00072-JCM-BNW Document 77
                                         76 Filed 07/22/20
                                                  07/20/20 Page 2 of 3



 1           procedures in order to appear for his July 24, 2020 change of plea hearing.

 2           Therefore, the parties are requesting a short adjournment so that the defendant

 3           may undergo the proper testing before appearing in court.

 4   2.      In light of the ongoing health concerns surrounding the COVID-19 virus,

 5           counsel for defendant and counsel for the Government agree to this

 6           continuance. This continuance is not sought for the purpose of delay but to

 7           adhere to the procedures related to prevention and spread of COVID-19.

 8           Further, counsel for the defendant agrees that this delay will not cause serious

 9           harm to the interest of justice and the defendant agrees. No prejudice to the

10           defendant will occur because of this continuance. The defendant agrees to this

11           continuance.

12   This is the fourth request for a continuance of the change of plea date

13
          DATED this 20th day of July, 2020.
14

15                                        NICHOLAS A. TRUTANICH
                                          United States Attorney
16

17                                        /s/ Christopher Lin___________
                                          CHRISTOPHER LIN
18                                        Assistant United States Attorney

19
                                          /s/ John George ____________
20                                        John George Jr., Esq.
                                          Counsel for Defendant TAKIMOTO
21

22

23

24
                                         2
           Case 2:19-cr-00072-JCM-BNW Document 77
                                               76 Filed 07/22/20
                                                        07/20/20 Page 3 of 3



 1

 2                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00072-JCM-BNW
 5                 Plaintiff,                      )
                                                   )   ORDER TO CONTINUE THE
                                                   )   CHANGE OF PLEA DATE
 6         vs.                                     )
                                                   )
 7   TERRY TETSUO TAKIMOTO,                        )
                                                   )
 8                 Defendant.                      )
                                                   )
 9

10         Based on the stipulation of counsel, the Court finds that good cause exists to continue

11                                                                              August 26
     the change of plea date currently set for July 24, 2020 at 11:00 a.m., to ______________

12   ____, 2020 at 11:00 a.m.

13                July___
           DATED this  22,day
                           2020.
                              of July, 2020.

14

15                                             __________________________________
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                               3
